      Case 3:19-cv-00022-HTW-LRA Document 12 Filed 03/04/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                  PLAINTIFFS

V.                                                                  CAUSE NO. 3:19-cv-00022

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
JED McCALEB, an individual                                                     DEFENDANTS


            JED MCCALEB AND CODE COLLECTIVE, LLC’S RESPONSE IN
                OPPOSITION TO PLAINTIFFS’ MOTION TO REMAND


       COME NOW, Jed McCaleb and Code Collective, LLC (together “McCaleb”), and file

this Response in Opposition to Plaintiffs’ Motion to Remand, and state the following:

       1.     Plaintiffs filed this action on March 5, 2014, against numerous defendants seeking

the return of 9,406.33 bitcoins allegedly stolen from their MTGOX account. See Complaint

(Rec. Doc. 1-2).

       2.     Many of the originally-named MTGOX defendants filed for bankruptcy

protection in Japan, along with filing a Chapter 15 petition in the Northern District of Texas

Bankruptcy Court to recognize the Japanese bankruptcy (3:14-bk-31229). See Original Petition

for Chapter 15 Relief (Rec. Doc. 1-1). To avoid the automatic stay of the bankruptcy in this

action, Plaintiffs served and pursued their claims against the non-bankrupt defendants Jed

McCaleb and Code Collective, LLC.

       3.     During the pendency of this suit, the value of bitcoin rapidly grew to the extent

the MTGOX entities would be able to pay their creditors after all. As a result, Plaintiffs’

Japanese counsel sought to have the original MTGOX bankruptcy liquidation action abandoned
      Case 3:19-cv-00022-HTW-LRA Document 12 Filed 03/04/19 Page 2 of 4



and a new rehabilitation proceeding initiated in its place. See Motion for Modification of

Recognition (Rec. Doc. 1-3).

       4.      A new rehabilitation proceeding was initiated, opening a new window for claims

to be filed by MTGOX creditors. Once it became obvious the debtors’ assets would be sufficient

to pay their creditors, the Plaintiffs then filed a Proof of Claim seeking the very same 9,406.33

bitcoins they seek in the current suit. See Proof of Claim, Rec. Doc. 1-8.

       5.      The Northern District of Texas Bankruptcy Court officially recognized this new

proceeding on December 11, 2018. See Second Recognition Order (Rec. Doc. 1-7). Based on this

new Recognition Order and Plaintiffs’ newly-filed Proof of Claim in the rehabilitation

proceeding, McCaleb removed this lawsuit to this Court on January 10, 2019. See Notice of

Removal (Rec. Doc. 1).

       6.      On February 11, 2019, Plaintiffs filed a Motion to Remand asserting the removal

was improper as it was not related to the bankruptcy, was untimely, and because MTGOX, Inc.

had not filed a joinder in this bankruptcy removal. See Motion to Remand (Rec. Doc. 7).

       7.      As set forth more fully in Jed McCaleb and Code Collective, LLC’s

Memorandum in Support of Response in Opposition to Plaintiffs’ Motion to Remand, the

removal of this action was proper, and this Court should deny the Plaintiffs’ request to remand

this action to state court. Plaintiffs’ Proof of Claim made this action bankruptcy-related. Consent

was not required. And the removal was timely pursuant to (1) Bankruptcy Rule 9027, (2) 28

U.S.C. Section 1446(b)(3), and (3) Bankruptcy Rule 9006(b).

       WHEREFORE, Jed McCaleb and Code Collective, LLC respectfully request that

Plaintiffs’ Motion to Remand be denied.
      Case 3:19-cv-00022-HTW-LRA Document 12 Filed 03/04/19 Page 3 of 4



       Respectfully submitted, this the 4th day of March, 2019.


                                                    JED McCALEB and
                                                    CODE COLLECTIVE, LLC


                                              By: /s/ Edwin S. Gault, Jr.
                                                  EDWIN S. GAULT, JR. (MSB #10187)
                                                  T. PEYTON SMITH (MSB #103867)
                                                  MANDIE B. ROBINSON (MSB #100446)

                                                    Attorneys for Defendants Jed McCaleb and
                                                    Code Collective, LLC


OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200 (39201)
P.O. Box 22608
Jackson, MS 39225-2608
Phone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com

ETHAN JACOBS (admitted pro hac vice)
HOLLAND LAW LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com
      Case 3:19-cv-00022-HTW-LRA Document 12 Filed 03/04/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2019, I served a true and correct copy of the foregoing

document via electronic mail to the following counsel of record:

              Armin J. Moeller, Jr.
              Walter H. Boone
              Christine Crockett White
              Jonathan P. Dyal
              Andy Lowry
              Patrick Everman
              Perry P. Taylor
              Balch & Bingham, LLP
              188 East Capitol Street
              Jackson, MS 39201-2608
              wboone@balch.com
              cwhite@balch.com
              alowry@balch.com

              Attorneys for Plaintiffs


       THIS, the 4th day of March, 2019.

                                                    /s/ Edwin S. Gault, Jr.
                                                    EDWIN S. GAULT, JR.
